Citation Nr: 1447297	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and social impairment due to such symptoms as extreme anxiety, impairment in thought processes, poor judgment, disrupted ability to sustain emotional control, persistent delusions or hallucinations, persistent danger of hurting others, and an inability to maintain minimal personal hygiene.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met. 38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally granted service connection for PTSD in a June 2011 rating decision, and assigned a 50 percent rating effective December 10, 2010, the date of his claim.  The Veteran subsequently filed a notice of disagreement.  In a May 2012 rating decision, the Veteran was granted an increase to a 70 percent rating, effective the date of his claim.  Since that increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130, which provides that a 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran is currently assigned a 70 percent rating for his service-connected PTSD, effective December 10, 2010.  The Board notes that the Veteran was granted a total disability rating based on individual unemployability (TDIU), effective December 10, 2010, and therefore receives the maximum monetary benefit available.  Nevertheless, the Board finds that a 100 percent rating is warranted for PTSD.

The Veteran was afforded a VA examination in April 2011.  The Veteran described symptoms such as intrusive thoughts about combat multiple times per day, flashbacks, nightmares, paranoia, irritability, problems with concentration, and an exaggerated startle reaction to loud noises.  He also reported depression with low energy, low motivation, fatigue, decreased feelings of hope and worth, emotional detachment from others, and less interest in activities.  As to relationships with others, the Veteran stated that he had been married for 39 years, and has 3 children and 8 grandchildren.  He had a fair relationship with his wife and children, and a good relationship with his grandchildren, although he could be irritable with them.  The Veteran also had a close friend that he saw several times per year, but denied having casual friends.  As to effect on daily activities, the Veteran stated that he would go up to 3 to 4 days without taking a bath.  Finally, the Veteran reported having been fired from his job because of anger problems.

Upon examination, the April 2011 VA examiner noted that the Veteran appeared alert and generally oriented.  His mood was dysphoric and affect was irritable.  The examiner noted that the Veteran's memory was severely impaired for immediate information, though somewhat more intact for recent and remote events.  The examiner also found that the Veteran's thought processes were devoid of hallucinations, and he denied current thoughts of hurting himself or others.  The Veteran was not able to concentrate well enough to spell "world" backward.  On the other hand, he was able to interpret a proverb.  The examiner concluded that the Veteran's social adaptability and interactions with others, as well as his ability to maintain employment and perform job duties, was considerably impaired.  A Global Assessment Functioning (GAF) score of 52 was assigned, indicating moderate symptoms of impairment or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV.)

The Veteran was afforded another VA examination in March 2012.  The examiner noted that the Veteran experienced recurrent distressing dreams of the traumatic event; acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, illusions, hallucinations and dissociative flashbacks; and intense physiological distress and reactivity at exposure to internal or external  cues that symbolize or resemble an aspect of the traumatic event.  The examiner further noted that the Veteran had markedly diminished interest or participation in significant activities; a feeling of detachment or estrangement from others; restricted range of affect; irritability or outbursts of anger; difficulty falling or staying asleep; hypervigilance; exaggerated startle response; depressed mood; and anxiety.  Other symptoms included difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  A GAF score of 45 was assigned, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See DSM-IV.

In support of his claim, the Veteran submitted a private psychological evaluation, conducted at Baytree Behavioral Health by Dr. S. F, in September 2011.  During that evaluation, the Veteran complained of a loss of interest in hobbies, low energy levels, intrusive thoughts and nightmares about Vietnam, and isolating behaviors.  He also described numerous incidents of road rage, extreme startled reactions, and other episodes where he became angry and lost control.  The Veteran reported that at times his anxiety and anger overwhelm him and cloud his judgment such that he makes poor choices.  The Veteran also stated that when experiencing intrusive recollections about Vietnam, he actually feels as if the trauma is reoccurring, stating "I'm always right back there.  I see them crawling through the cracks in the doors."  The Veteran reported that his wife and children were supportive, but also that the relationships were strained due to the Veteran's PTSD symptoms.  Upon examination, the Veteran had difficulty concentrating, and displayed some word finding and word meaning problems.  

Following administration of a Personality Assessment Inventory clinical profile, Dr. S.F. concluded that the Veteran demonstrated anxiety, anxiety related distress, dysphoria, misdirected energy, suspiciousness, and disordered thinking.  He further demonstrated the dangerous combination of aggressive attitude and poor impulse control.  Finally, Dr. S.F. concluded that the Veteran's symptoms appeared chronic, severe, and unlikely to respond to rehabilitative efforts.  A GAF score of 35 was assigned, representing the Veteran's inability to function, extreme isolating anxiety, fractured family relations, judgment, thinking and mood problems, increasingly disrupted ability to sustain emotional control, and the risk to others if the Veteran were to pursue any reasonable form of occupational responsibility.

The other evidence of record for the relevant time period also includes several VA outpatient treatment records.  These records discuss similar symptoms to those reported to Dr. S.F. and VA mental health examiners, such as irritability, depression, limited friendships, and some memory deficits.  See VA Outpatient Treatment Records dated March 6, 2009; September 2, 2009; March 9, 2011.  In addition, during a September 2009 psychiatric follow-up visit, the Veteran reported that he admitted to his wife that when he was unloading kitchen knives from the dishwasher, it often resulted in him having thoughts of stabbing her.  

The Board ascribes more probative weight to Dr. S.F.'s opinion, than to those of the April 2011 and March 2012 VA examiners.  Dr. S.F. conducted a thorough examination of the Veteran after obtaining a comprehensive medical, psychiatric, personal, and family history.  Dr. S.F. provided substantial reasoning for his diagnosis and findings regarding the Veteran's psychiatric condition.  Finally, the assigned GAF score of 35, coupled with a diagnosis of chronic and severe PTSD, is consistent with the symptomatology described with the Veteran.  In contrast, the March 2012 VA examiner provided no reasoning for concluding that the Veteran experienced less than total social and occupational impairment, despite noting many of the same severe symptoms as Dr. S.F.  The April 2011 VA examiner offered no specific conclusion as to the level of impairment, other than to say it was "considerable."  

In sum, the Board finds that for the entire period on appeal, the Veteran's PTSD symptoms have included extreme anxiety, impairment in thought processes, poor judgment, disrupted ability to sustain emotional control, persistent delusions or hallucinations, persistent danger of hurting others, and an inability to maintain minimal personal hygiene.  The Board finds that these symptoms cause the Veteran total social and occupational impairment warranting a 100 percent rating.  


Veterans Claims Assistance Act of 2000

As the Veteran's claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a 100 percent rating for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


